IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1079
                               Filed August 17, 2022


GLENN ROBERT WEBSTER,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.




      A prisoner appeals the denial of his application for postconviction relief.

AFFIRMED.



      Jeremy L. Merrill of Merrill Law, PLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



      Considered by Tabor, P.J., Badding, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


TABOR, Presiding Judge.

       A jury convicted Glenn Webster of possessing methamphetamine with

intent to deliver, second offense, as a habitual offender and failing to attach a tax

stamp. On direct appeal, we affirmed the district court’s denial of his pretrial motion

to dismiss because the motion was untimely. He then applied for postconviction

relief (PCR), alleging trial counsel was ineffective for not asking the district court

to find good cause for his late filing of the motion to dismiss. The PCR court found

no prejudice from counsel’s performance. In this PCR appeal, Webster challenges

that finding. Because we agree Webster failed to show a reasonable probability

of a different outcome had counsel handled the motion differently, we affirm.

       To set the stage, here’s a brief history of Webster’s criminal case.         In

November 2015, a narcotics task force executed a search warrant at Webster’s

apartment. Officers seized over nine grams of methamphetamine. What followed

was a cooperation agreement with the State. Webster agreed to plead guilty to

methamphetamine possession as a second offender and to name and contact

individuals involved in drug trafficking to help the State develop “prosecutable

cases” against them. In turn—if he provided “substantial assistance”—the State

agreed not to file more charges and to consider his cooperation when making its

sentencing recommendation. That agreement was renewed three times; then

Webster stopped contacting law enforcement. When officers went to his house in

August 2016, they discovered over twenty grams of methamphetamine.

       Following that discovery, the State charged Webster by trial information with

possession of methamphetamine with intent to deliver, second offense, as a

habitual offender in connection with the November 2015 search. It also charged
                                         3


him with three crimes based on the August 2016 encounter.              The attorney

appointed at Webster’s arraignment, Trevor Anderson, did not seek to dismiss

those charges or to suppress evidence. More than forty days later, the court

allowed Anderson to withdraw and appointed F. Montgomery Brown as new

counsel. Brown did move to dismiss and to suppress—though both motions were

filed past the forty-day deadline in Iowa Rule of Criminal Procedure 2.11(4). The

motion to dismiss contested the validity of the cooperation agreement. Piggy-

backing off that premise, the motion to suppress challenged the evidence seized

from Webster’s home in August 2016.          The State resisted both motions as

untimely. After a hearing, the district court denied both motions on their merits.

The case went to a jury trial, which ended with guilty verdicts on possession with

intent to deliver and the tax stamp violation. The sentences were sixty and fifteen

years, indeterminate terms, for each offense.

       On direct appeal from those verdicts, Webster challenged the order denying

his motion to dismiss. Rather than considering the merits, we affirmed the denial

because “the motion was filed more than forty days after arraignment and good

cause for the delay was not argued, let alone established.” State v. Webster, No.

17-1417, 2018 WL 6707703, at *2 (Iowa Ct. App. Dec. 19, 2018).

       Moving to PCR proceedings, Webster alleged that attorney Anderson was

ineffective in not moving to dismiss or to suppress within forty days of arraignment.

And he alleged that attorney Brown was ineffective in not asserting good cause for

untimely filing those motions after his appointment. On that second point, Webster

testified at the PCR hearing that if Brown had done so, and received leave to file

late motions, our court would have reviewed the merits and granted relief.
                                          4


       The PCR court rejected his claims:

       [A]s noted by the Court of Appeals on direct appeal, the district court
       ruled on the merits of the motion. Webster has failed to show how
       he suffered prejudice on the timeliness issue when the district court
       did not bar his filings for being untimely.
               Even so, he asserts that if the motions were timely filed, the
       Court of Appeals would have found the motions were wrongly
       decided instead of resting on the timeliness issue. Webster does not
       articulate how the district court decided his case wrong, just that [it]
       did. There is no error in the ruling on the motions which has been
       identified in this case.

Webster appeals the denial of relief, alleging attorney Brown was ineffective in not

seeking a good-cause finding to allow the late filing of the motions.

       Our review of his ineffective-assistance claim is de novo. See Sothman v.

State, 967 N.W.2d 512, 522 (Iowa 2021). To prevail on his claim, Webster must

show both that his attorney failed to perform an essential duty and that subpar

performance caused him prejudice. See State v. Shanahan, 712 N.W.2d 121, 136

(Iowa 2006). Prejudice means it was reasonably probable that “but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”1

Strickland v. Washington, 466 U.S. 668, 694 (1984). “A reasonable probability is

a probability sufficient to undermine confidence in the outcome.” Id.

       We start by narrowing the issue. In his brief, Webster discusses both the

motion to dismiss and the motion to suppress. But we are only concerned with the



1 Webster argues for the first time on appeal that he does not have to show
Strickland prejudice because the fact that our court did not reach the merits of the
untimely motion on direct appeal showed per se prejudice. See Metz v. Amoco Oil
Co., 581 N.W.2d 597, 600 (Iowa 1998) (contentions not raised in the district court
are waived). Setting aside error preservation, we disagree. It is not enough to
show that we would have reached the merits. He must show that he would have
won on the merits. Cf. State v. Davis, 951 N.W.2d 8, 16 (Iowa 2020) (applying
Strickland prejudice to failure to object to jury instruction).
                                          5


motion to dismiss. The motion to suppress targeted evidence seized without a

warrant in August 2016. The convictions being challenged here relate to his

methamphetamine possession in November 2015.

       Turning to the motion to dismiss, we are not convinced that attorney Brown

could have shown good cause to extend the forty-day deadline.                Webster

acknowledges that he was represented by counsel for “the entirety of his case.”

So the appointment of new counsel more than forty days after arraignment does

not supply good cause for a late filing. See State v. Bursell, No. 03–0023, 2004

WL 57654, at *1 (Iowa Ct. App. Jan. 14, 2004) (reversing good-cause finding

because Bursell had counsel after arraignment and offered no other reason for late

filing). Webster offers no evidence that would qualify as good cause for why

Anderson failed to move for dismissal. Without that explanation, Webster cannot

show a good-cause motion would have succeeded.

       Even if we overlook that hurdle, Webster did not flesh out for the PCR court

what he believed the criminal trial court got wrong in denying his motion to dismiss.

On direct appeal, Webster argued that the district court erred in rejecting two

arguments: (1) that the cooperation agreement was void as a contract of adhesion

and (2) that the State should have been equitably estopped from enforcing the

agreement. Yet he did not reprise those arguments in the PCR proceeding. True,

he resurrects them in this appeal. But that resurrection is too late to preserve error.

See Metz, 581 N.W.2d at 600. By making no effort to show that his arguments for

dismissal were meritorious, Webster failed to show the reasonable probability of a

different outcome.
                                          6


       Finally, even if Webster had offered the PCR court fully developed

arguments, it would not have found prejudice. That’s because the district court

properly rejected the contract-of-cohesion and equitable-estoppel grounds before

his criminal trial. Bottom line, neither argument merits relief.

       On the first ground, Webster fails to show the cooperation agreement was

a contract of adhesion. See United States v. McClure, 338 F.3d 847, 850 (8th Cir.

2003). In most cases, a contract of adhesion appears as “[a] standard-form

contract prepared by one party, to be signed by another party in a weaker position,

usually a consumer, who adheres to the contract with little choice about the terms.”

State v. Hauge, 973 N.W.2d 453, 475 (Iowa 2022) (Appel, J., dissenting) (citations

omitted).    If terms in a contract of adhesion are unfair, oppressive, or

unconscionable, courts should not enforce them. Id. Granted, the prosecutor

drafted the cooperation agreement and had more bargaining power than Webster

did. But Webster did not have to enter the agreement. See McClure, 338 F.3d at

850. He was free to hold out for better terms or proceed to trial or plead guilty

without an agreement. Id. Even if he perceived its terms as one-sided, Webster

offers no authority for dismissing his prosecution based on the cooperation

agreement. Webster would not have won a reversal on direct appeal. Thus, no

prejudice resulted from counsel’s failure to seek a good-cause finding.

       On the second ground, Webster fails to prove the State was equitably

estopped from prosecuting him. A bit of context. In moving to dismiss, Webster

claimed that Des Moines police officer John Scarlett misled him into thinking that,

by assisting with one or more prosecutable cases, he could “work it down to
                                         7


nothing” and “walk away” with no criminal liability. And if he had not been so

misled, Webster claims he would not have cooperated with law enforcement.

       Assuming the common law doctrine of equitable estoppel applied in a

criminal context, the district court listed the four elements Webster had to prove:

(1) the State misrepresented material facts; (2) Webster lacked knowledge of the

true facts; (3) the State intended Webster to act on its misrepresentations; and

(4) Webster indeed relied on such misrepresentations to his prejudice. See McKee

v. Isle of Capri Casinos, Inc., 864 N.W.2d 518, 531 (Iowa 2015). In the court’s

view, Webster established none of those elements. The court did not believe that

Officer Scarlett misled Webster or that Webster did not understand that the State

had only promised to review his cooperation when making a sentencing

recommendation. The court also found no proof that the State intended that

Webster rely on false information or that he did so to his prejudice.

       We agree with the district court’s reasoning.       The equitable estoppel

argument would not have prompted us to reverse on direct appeal. Thus, as with

the contract-of-adhesion ground, no prejudice resulted from counsel’s failure to

seek a good-cause finding when moving to dismiss.

       Unable to prove prejudice from attorney Brown’s performance, Webster

cannot prevail on his claim of ineffective assistance of counsel. The PCR court

was correct in denying his petition.

       AFFIRMED.